Citation Nr: 0817316	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-21 469	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected right knee disability.  


ATTORNEY FOR THE BOARD

M. Peters, Legal Intern


INTRODUCTION

The veteran served on active duty from February 2003 to 
January 2004.  During this service, he was deployed in Iraq.  
He also served in the Reserve.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO that granted 
service connection and assigned a 10 percent rating, 
effective on January 8, 2004.  

The appeal is being remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



REMAND

The veteran's most recent VA examination was in February 
2005.  Since that time, he has been seen by his primary care 
physician for pain and instability of the right knee and has 
worn a knee brace.  

Following an MRI in October 2005, the veteran was shown to 
have a tear in his anterior cruciate ligament (ACL) in his 
right knee.  The veteran subsequently underwent remedial 
surgery in January 2006.  

The veteran was seen post-operatively for a follow-up 
examination in February 2006.  During this follow-up, the 
veteran was not wearing the knee brace, and did not complain 
of any instability or pain in his right knee.  

However, the veteran complained of right knee pain and 
instability in his June 2006 Substantive Appeal.  This 
evidence suggests there is a worsening of symptomatology 
which necessitates an examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2007).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the increased rating claim on appeal, 
such as treatment for his right knee 
condition since the most recent evidence 
dated in February 2006.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the RO is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request that he provide a copy 
of the outstanding medical records if 
possible.  

2.  The RO should then arrange for an 
appropriate VA examination of the veteran 
to determine the current severity of the 
service-connected right knee condition.  
The veteran's VA claims folder, including 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner.  Any findings necessary to 
apply all pertinent rating criteria 
should be made.  

In particular, the examiner should 
identify and describe any recurrent 
subluxation or lateral instability of the 
right knee.  Any limitation of motion or 
functional loss due to pain should be 
discussed.  A report of the examination 
should be typed and associated with the 
veteran's VA claims folder.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the RO should readjudicate the veteran's 
claim for an initial evaluation in excess 
of 10 percent for the service-connected 
right knee condition.  In its decision, 
the AOJ should take into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representative, if one should be 
appointed, should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



